In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-21-00180-CR
                                     No. 07-21-00181-CR
                                 ________________________


                         MARK ANTHONY WEAVER, APPELLANT

                                              V.

                             THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 100th District Court
                                       Hall County, Texas
                Trial Court Nos. 4072 & 4073; Honorable Stuart Messer, Presiding


                                        February 3, 2022

                              ABATEMENT AND REMAND
                          Before PIRTLE and PARKER and DOSS, JJ.


      Appellant, Mark Anthony Weaver, appeals his convictions for sexual assault of a

child 1 and consecutive sentences of sixteen years confinement. The reporter’s record

was due January 14, 2022, but was not filed. The court has been notified that the reporter,



      1   See TEX. PENAL CODE ANN. 22.011.
Krista Hodges, passed away on January 16, 2022.                Under these unfortunate

circumstances, we abate the appeals and the remand the causes to the trial court to

arrange for the appointment of a deputy reporter to complete the record, if possible. See

TEX. R. APP. P. 13.5, 35.3(c), 37.3(a)(2). The name, address, telephone number, and

email address of the deputy reporter shall be provided by order of the trial court and

included in a supplemental clerk’s record to be filed with this court by February 17, 2022.

The reporter’s record shall be filed with this court within thirty days of the date of

appointment of the deputy reporter. Should further time be needed to perform these

tasks, then same may be requested.


      It is so ordered.


                                                       Per Curiam


Do not publish.




                                            2